Title: John Adams to Cotton Tufts, 27 August 1787
From: Adams, John
To: Tufts, Cotton


        
          Grosvenor Square Aug. 27. 1787
          Dear Sir
        
        You mention to Mrs Adams a Piece of Land adjoining to me, of 56 Acres at 25s an Acre: but are at a Loss, whether it will be for my Interest to purchase it, as you are not informed of my Views, &c.— My View is to lay fast hold of the Town of Braintree and embrace it, with both my Arms and all my might. there to live—there to die—there to lay my Bones—and there to plant one of my Sons, in the Profession of the Law & the Practice of Agriculture, like his Father.— To this End I wish to purchase as much Land there, as my Utmost forces will allow, that I may have Farm enough to amuse me and employ me, as long as I live. that I may not rust, alive.— You will therefore oblige me very much if you will purchase that Piece of Land and every other, that adjoins upon me, which is offered to Sale, at what you shall judge an Advantagious Price, especially Salt Marsh & Wood land. I know very well, that I could employ my little Modicum of Means more profitably—But in no Way so much to my Taste and humour—or so much for my Health and Happiness. To the Publik I have been long enough a Slave, and to little enough Profit. in other Words I have made more than my share of Sacrifices. Had I followed my own Business with as much Attention and Industry as I have those of the Publick, I could have owned, the whole Town of Braintree at this hour, or the Value of it, for what I know, without running one risque. Now I must be content to be poor, and my Children too, unless they Should have more Wisdom than I have had. If I Serve the Publick, in future, it must be in Retirement and in my own Way, with the feeble share of Forces that remain to me, and the short Period of time: for you will remember I am not a Child nor a Youth, nor a middle Aged Man, nor has my Carcass or my Spirit, been Spared, for old Age.
        My dear Love to all our good Friends, and believe me ever yours.
        John Adams.
      